DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “controlling the fluence profile of the optical energy and the spatial shape of the beam while moving the beam over the metal layer” is lacking support in the specification. Paragraph [0029] of the specification only discloses “the “controlling the fluence profile of the optical energy and the spatial shape of the beam while moving the beam over the metal layer” (emphasis added).
Therefore, the limitation “controlling the fluence profile of the optical energy and the spatial shape of the beam while moving the beam over the metal layer” is a new matter.

Regarding claims 2-10, these claims are rejected due to its dependency on a rejected claim as shown above.

Regarding claims 12 and 19, the limitation “modify a size and distribution of metal nanoparticles created from the vaporized metal layer as the vaporized metal layer condenses and forms metal nanoparticles while the laser beam is being moved over the metal layer” is lacking support in the specification. Paragraph [0029] of the specification only discloses “the exact size of the metal nanoparticles and their distribution/concentration is controlled by controlling the fluence profile of the laser beam”, but it is silent about “modify a size and distribution of metal nanoparticles created from the vaporized metal layer as the vaporized metal layer condenses and forms metal nanoparticles while the laser beam is being moved over the metal layer” (emphasis added).
Therefore, the limitation “modify a size and distribution of metal nanoparticles created from the vaporized metal layer as the vaporized metal layer condenses and forms metal nanoparticles while the laser beam is being moved over the metal layer” is a new matter.

Regarding claims 13-18 and 20, these claims are rejected due to its dependency on a rejected claim as shown above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, the limitation “to controllably modify a size of metal nanoparticles and a distribution of the metal nanoparticles created from the vaporized metal layer as the condensing cloud created from the vaporized metal layer is formed over different portions of the upper surface of the substrate, and condenses and forms the metal nanoparticles on the upper surface of the substrate” is indefinite. It is unclear whether the phrase “created from the vaporized metal layer as the condensing cloud created from the vaporized metal layer is formed over different portions of the upper surface of the substrate” having an error of duplication of “created from the vaporized metal layer”, or there are two ways to create the metal nanoparticles, which are created form the vaporized metal layer as the condensing cloud and created from the vaporized metal layer is formed over different portions of the upper surface of the substrate.
 “to controllably modify a size of metal nanoparticles and a distribution of the metal nanoparticles created from the vaporized metal layer as the condensing cloud created from the vaporized metal layer is formed over different portions of the upper surface of the substrate, and condenses and forms the metal nanoparticles on the upper surface of the substrate” will be interpreted to be to controllably modify a size of metal nanoparticles and a distribution of the metal nanoparticles created from the vaporized metal layer as the condensing cloud is formed over different portions of the upper surface of the substrate, and condenses and forms the metal nanoparticles on the upper surface of the substrate.

Regarding claims 2-10, these claims are rejected due to its dependency on a indefinite claim as shown above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8-13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 2014/0072720) (previously cited) in view of Haustrup (NPL: “wavelength dependent thermo-elastic laser ablation mechanism on the generation of nanoparticles from thin gold films") (previously cited) and Ullmann (NPL: “Nanoparticle formation by laser ablation") (previously cited).
Regarding claim 1, Watkins method for forming a graded index (GRIN) on a substrate (Anti-reflective coatings may be constructed through a multilayer coating that has a graded transition in refractive index, see paragraphs [0078] and [0097]), the method comprising: 
applying a metal layer to an upper surface of the substrate (See para.[0097]-[0098] “Anti-reflective coatings may be constructed through a multilayer coating that has a graded transition in refractive index that reduces the refractive index from air (n=1.0) to the substrate of interest (nPET=1.57, nGlass=1.52)… The nanoparticles that will be utilized for these compositions are based on high refractive index metals and metal oxides that do not absorb or fluoresce in the visible spectrum. Some nanoparticles of interest are TiO2, CeO2, ZrO2, indium tin oxide (ITO), and metal chalcogenides, such as: lead sulfide (PbS), gallium phosphide (GaP), indium phosphide (InP), lead selenide (PbSe), lead telluride (PbTe), etc. ”);  
controlling a fluence profile of optical energy forming a beam, which is applied to the metal layer under an ambient condition (See para.[0082] “the selective exposure of the nanoparticles and mixtures of nanoparticles to thermal, hydrothermal, laser and PulseForge annealing procedures…Any appropriate number of patterned nanostructure layers may be arranged (e.g., stacked, placed side by side, overlapping, etc.)”).
Watkins does not explicitly teach controlling a fluence profile of optical energy forming a beam to ablate the metal layer to create a vaporized metal layer as a condensing cloud above the upper surface of the substrate, and wherein controlling the fluence profile includes controlling both a power and spatial shape in forming the beam; and further controlling the fluence profile of the optical energy and the spatial shape of the beam while moving the beam over the metal layer, to controllably modify a size of metal nanoparticles and a distribution of the metal nanoparticles created from the vaporized metal layer as the condensing cloud created from the vaporized metal layer is 
However, Haustrup teaches a method of a generation of metal nanoparticles and redeposition of nanoparticles onto a glass/quartz substrate, comprising applying (e-beam evaporation, page 263107-1) a metal layer (gold films with a thickness of 20nm, page 263107-1) to an upper surface of the substrate (“films with a thickness of 20nm were deposited by e-beam evaporation onto pre-diced (1 cm2) and cleaned substrates”, page 263107-1); 
controlling a fluence profile of optical energy  (ablation threshold fluence of the thin gold film θth, page 263107-2) forming a beam to ablate the metal layer (gold films with a thickness of 20nm, page 263107-1) to create a vaporized metal layer (the ablation process implies that the metal is vaporized, page 263107-2), and wherein controlling the fluence profile includes controlling both a power and spatial shape in forming the beam (“[v]alues for ØNP [i.e., fluence] ranged from 0.2-0.9 J/cm2 (UV), 0.3-1.3 J/cm2 (green), and 0.6-2.6 J/cm2 (IR)”, page 263107-2 and “[a]t UV, green, and IR wavelengths, 2ω0 was determined as 30.8±0.9µm, 33±1.0µm, and 50.8±3.4µm, respectively”, page 263107-2”. Examiner points out that within wavelength groupings (UV, green, or IR) there exists a range/variation of power values for nanoparticle formation, and “spatial shape in forming the beam” includes the size of the diameter of the beam. Examiner takes the position that Haustrup teaches controlling the fluence profile of optical energy applied to the metal layer, under an ambient condition (the operating conditions immediately surrounding ablated craters). Additionally, see Fig.2, Haustrup teaches “[t]he nanoparticles that re-deposited onto the horizontally orientated exposed surface of the ablated craters” (emphasis added) (page 263107-2). The Examiner takes the position that a person of ordinary skill in the art would have found it obvious that the vapor cloud would be above an upper surface of the substrate that is horizontally orientated.); and 

    PNG
    media_image1.png
    423
    533
    media_image1.png
    Greyscale

further controlling the fluence profile of the optical energy and the spatial shape of the beam while moving the beam over the metal layer, to controllably modify a size of metal nanoparticles and a distribution of the metal nanoparticles created from the vaporized metal layer (the re-deposition of the nanoparticles implies that the fluence profile drops to allow the vaporized metal to condense into nanoparticles that are subsequently re-deposited onto the surface of the ablated craters, page 263107-2. In addition, since the laser beam is used to vaporize the metal film, hence the laser beam will moving along the metal film and inherently the shape of the beam irradiate on the metal film will change during the movement.) is formed over different portions of the upper surface of the substrate (since Haustrup teaches the metal is deposited on a certain area of the surface of the substrate, the vaporized metal is inherently from different portions of the area of the substrate), and condenses and forms the metal nanoparticles on the upper surface of the substrate (“[t]he absorption of laser energy by a thin film results in a more homogeneous thermal distribution throughout the depth of the film”, page 263107-1), the metal nanoparticles being deposited back on the upper surface of the substrate (nanoparticles that are re-deposited onto the exposed surface of the ablated craters ,page 263107-2) to form a GRIN surface on the substrate, where the GRIN surface formed includes a spatially varying, controlled pattern of the metal nanoparticles on the substrate (As discussed above, Haustrup teaches “nanoparticles that re-deposited onto the horizontally orientated exposed surface of the ablated craters” (page 263107-2). Furthermore, Haustrup teaches “[a] 2mm line was scanned on the Au film at a scan speed of approximately 2000mm s"', which resulted in individually resolved craters” (page 263107-1). In view of the above, the Examiner asserts that a person of ordinary skill in the art would understand that Haustrup teaches a distribution of the metal nanoparticles (nanoparticles could, at least, be redeposited or distributed on a 2mm line where individual craters reside).).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watkins to incorporate the teachings of Haustrup to apply a metal layer to the substrate; controlling a fluence 
Ullmann teaches a method of nanoparticle formation by laser ablation, comprising creating a vaporized metal layer (gold aerosol, Table3, Ullmann) as a condensing cloud (“[t]he collision of primary particles at a high temperature early in the cooling process leads to coalescence. As the gas cools, coalescence ceases and colliding particles tend to form aggregates, which continue to grow by a cluster-cluster aggregation process.... The hot plasma expands into gas at room temperature. The cooling process is shown in a schematic diagram (Figure 4) showing the variation of temperature with time and the various stages of particle formation. In the first nanosecond the laser beam vaporizes some material.... When the temperature falls to the range below the boiling or sublimation point, nanoparticles begin to form.”, page 507 and Figure 4, reproduced below, Ullmann); and further controlling the fluence profile of the optical energy to control a size of metal nanoparticles (“[i]ncreasing pulse energy caused an increase in the aggregate size, primary particle size, and number concentration. Increasing pulse frequency caused the similar effects more pronounced”, page 3, Ullmann) created from the vaporized metal layer as the vaporized metal layer condenses (Figure 4, Ullmann) and forms metal nanoparticles (nanoparticles, Ullmann). Further, Ullmann explicitly teaches “[t]he experiments were carried out at room temperature and ambient pressure” (page 502). 

    PNG
    media_image2.png
    687
    534
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the modification of Watkins and Haustrup to incorporate the teachings of Ullmann to create a vaporized metal layer as a condensing cloud: and further controlling the fluence profile of the optical energy to control a size of metal nanoparticles created from the vaporized metal layer as the vaporized metal layer condenses and forms metal nanoparticles. One skilled in the art would have been motivated to combine the references because doing 

Regarding claim 2, the cited prior art references teach all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above. Additionally, the prior art references teach wherein controlling a fluence profile of optical energy (ablation threshold fluence of the thin gold film θth, page 263107-2, Haustrup) comprises controlling the fluence profile of optical energy applied by a laser beam of a laser (femtosecond laser source (Amplitudes S-Pulse), page 263107-1, Haustrup).

Regarding claim 4, the cited prior art references teach all of the limitations of claim 1, which claim 4 depends upon, as discussed above. Additionally, the cited prior art references teach the metal nanoparticles (gold nanoparticles, Abstract, Haustrup) form a GRIN surface (anti-reflective coating that has a graded transition in refractive index, paragraphs [0078] and [0097], Watkins) on a freeform optic (“[o]ne advantage of nanostructured devices described herein is that such devices maybe tuned to exhibit particular optoelectronic properties (e.g., refractive index, transmittance, reflectance, etc.)”, paragraph [0047], Watkins).

Regarding claim 5, the cited prior art references teach all of the limitations of claim 2, which claim 5 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the laser (femtosecond laser source (Amplitude S-Pulse), page 263107-1, Haustrup). 

Haustrup is directed to the generation of metal nanoparticles and redeposition of nanoparticles onto a substrate. Haustrup teaches wherein the laser is controlled to apply pulses having a predetermined duration (500 fs, page 263107-1, Haustrup). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watkins to incorporate the teachings of Haustrup to control the laser to apply pulses having a predetermined duration. One skilled in the art would have been motivated to combine the references because doing so would eliminate the need to use unwanted and hazardous chemicals. See Haustrup, page 263107-1.

Regarding claim 6, the cited prior art references teach all of the limitations of claim 5, which claim 6 depends upon, as discussed above. Additionally, the cited prior art references teach the predetermined duration of the pulses (500 fs from the femtosecond laser source from Amplitudes, page 263107-1, Haustrup). 
However, the cited prior art references, as currently applied, do not explicitly teach wherein the predetermined duration of pulses is in a nanosecond range. Ullmann is directed toward nanoparticle formation by laser ablation. 
Ullmann teaches wherein the predetermined duration of the pulses is in a nanosecond range (pulse duration of about 28ns, page 4, Ullmann). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watkins to incorporate the teachings of Ullmann to have the predetermined duration of the pulses is in a nanosecond range. One skilled in the art would have been motivated to combine the references because doing so would be less hazardous than using metal organic compounds or compounds containing chlorine or fluorine. See Ullmann, page 2.

Regarding claim 8, the cited prior art references teach all of the limitations of claim 5, which claim 8 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the predetermined duration of the pulses is in a femtosecond range (500 fs, page 263107-1, Haustrup).

Regarding claim 9, the cited prior art references teach all of the limitations of independent claim 1, which claim 9 depends upon, as discussed above. 
However, the cited prior art references, as currently applied, do not explicitly teach wherein the laser fluence profile is controlled within a range of 0.2 J/cm2 to 0.4 J/cm2. 
Haustrup is directed to the generation of metal nanoparticles and redeposition of nanoparticles onto a substrate. Haustrup teaches wherein the laser fluence profile is controlled within a range of 0.2 J/cm2 to 0.4 J/cm2 (θNP (i.e., fluence) ranged from 0.2-0.9J/ cm’, page 263107-2, Haustrup). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Watkins to Haustrup, page 263107-1.

Regarding claim 10, the cited prior art references teach all of the limitations of independent claim 1, which claim 10 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the applying a metal layer (gold films, page 263107-1, Haustrup). 
However, the cited prior art references, as currently applied, do not explicitly teach wherein applying a metal layer comprises applying a metal layer having a thickness of about 20nm.
Haustrup is directed to the generation of metal nanoparticles and redeposition of nanoparticles onto a substrate. Haustrup teaches wherein applying a metal layer comprises applying a metal layer having a thickness of about 20nm (gold films with a thickness of 20nm, page 263107-1, Haustrup). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Watkins to incorporate the teachings of Haustrup to applying a metal layer comprises applying a metal layer having a thickness of about 20nm. One skilled in the art would have been motivated to combine the references because doing so would eliminate the need to use unwanted and hazardous chemicals. See Haustrup, page 263107-1.

Regarding claim 12, Watkins teaches a method for forming a graded index (GRIN) (anti-reflective coating that has a graded transition in refractive index, paragraphs [0078] and [0097]) on a substrate having a metal layer (substrate (polyethylene terephthalate (PET) or glass), paragraph [0097]), the method comprising: 
placing a metal layer (“nanoparticles of interest are TiOz, CeO2, ZrO2, indium tin oxide (ITO), and metal chalcogenides, such as: lead sulfide (PbS), gallium phosphide (GaP), indium phosphide (InP), lead selenide (PbSe), lead telluride (PbTe), etc” (emphasis added), paragraph [0098]; polar aprotic solvent or aqueous based composition (e.g., nanoimprinted), paragraph [0098]) on an upper layer of a substrate (substrate, paragraph [0097]); 
controlling a fluence profile of optical energy forming a beam, which is applied to the metal layer under an ambient condition (See para.[0082] “the selective exposure of the nanoparticles and mixtures of nanoparticles to thermal, hydrothermal, laser and PulseForge annealing procedures…Any appropriate number of patterned nanostructure layers may be arranged (e.g., stacked, placed side by side, overlapping, etc.)”) to form a GRIN surface (anti-reflective coating that has a graded transition in refractive index, paragraphs [0078] and [0097]) on the substrate (substrate, paragraph [0097]), and the metal nanoparticles are spatially patterned in a predetermined manner on the substrate (“[a]ny appropriate number of patterned nanostructure layers may be arranged (e.g., stacked, placed side by side, overlapping, etc.)”, paragraph [0082]). 
Watkins does not explicitly disclose controlling a fluence profile of a laser beam generated by the laser to ablate the metal layer to create a vaporized metal layer cloud above the upper surface of the substrate, thus exposing the upper surface of the substrate, wherein controlling the fluence profile includes controlling both a power of the 
However, Haustrup teaches a method of generation of metal nanoparticles and redeposition of nanoparticles onto a substrate, comprising: placing a metal layer on an upper layer of a substrate (“films with a thickness of 20nm were deposited by e-beam evaporation onto pre-diced (1 cm2) and cleaned substrates”, page 263107-1);
controlling a fluence profile of a laser beam (ablation threshold fluence of the thin gold film 0, page 263107-2) generated by the laser to ablate the metal layer (gold film, page 263107-1) to create a vaporized metal layer  (the ablation process implies that the metal is vaporized, page 263107-2) cloud above the upper surface of the substrate, thus exposing the upper surface of the substrate (“[t]he absorption of laser energy by a thin film results in a more homogeneous thermal distribution throughout the depth of the film”, page 263107-1), wherein controlling the fluence profile includes controlling both a power of the laser beam and a shape of the laser beam to create the vaporized metal layer cloud with a controllably varying nanoparticle dimension and distribution as the laser beam “[v]alues for ØNP [i.e., fluence] ranged from 0.2-0.9 J/cm2 (UV), 0.3-1.3 J/cm2 (green), and 0.6-2.6 J/cm2 (IR)”, page 263107-2 and “[a]t UV, green, and IR wavelengths, 2ω0 was determined as 30.8±0.9µm, 33±1.0µm, and 50.8±3.4µm, respectively”, page 263107-2”. Examiner points out that within wavelength groupings (UV, green, or IR) there exists a range/variation of power values for nanoparticle formation, and “spatial shape in forming the beam” includes the size of the diameter of the beam. Examiner takes the position that Haustrup teaches controlling the fluence profile of optical energy applied to the metal layer, under an ambient condition (the operating conditions immediately surrounding ablated craters). Additionally, see Fig.2, Haustrup teaches “[t]he nanoparticles that re-deposited onto the horizontally orientated exposed surface of the ablated craters” (emphasis added) (page 263107-2). The Examiner takes the position that a person of ordinary skill in the art would have found it obvious that the vapor cloud would be above an upper surface of the substrate that is horizontally orientated. Also, since Haustrup teaches the laser power and the shape are adjustable, which implies the nanoparticle dimension and distribution is also adjustable.); 
further controlling the fluence profile of the laser beam and the shape of the laser beam to modify a size and distribution of metal nanoparticles created from the vaporized metal layer as the vaporized metal layer condenses and forms metal nanoparticles while the laser beam is being moved over the metal layer; and using the metal nanoparticles to spatially pattern, in a predetermined manner, the upper surface of the substrate as the metal nanoparticles are deposited back on the upper surface of the substrate, to form a GRIN surface on the upper surface of the substrate (the re-deposition of the nanoparticles implies that the fluence profile drops to allow the vaporized metal to condense into nanoparticles that are subsequently re-deposited onto the surface of the ablated craters, page 263107-2. In addition, since the laser beam is used to vaporize the metal film, hence the laser beam will moving along the metal film and inherently the shape of the beam irradiate on the metal film will change during the movement. As discussed above, Haustrup teaches “nanoparticles that re-deposited onto the horizontally orientated exposed surface of the ablated craters” (page 263107-2). Furthermore, Haustrup teaches “[a] 2mm line was scanned on the Au film at a scan speed of approximately 2000mm s"', which resulted in individually resolved craters” (page 263107-1). In view of the above, the Examiner asserts that a person of ordinary skill in the art would understand that Haustrup teaches a distribution of the metal nanoparticles (nanoparticles could, at least, be redeposited or distributed on a 2mm line where individual craters reside).).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watkins to incorporate the teachings of Haustrup to controlling a fluence profile of a laser beam, under an ambient condition, generated by the laser to substantially ablate the metal layer vapor cloud would be above an upper surface of the substrate. One skilled in the art would have been motivated to combine the references because doing so would eliminate the need to use unwanted and hazardous chemicals. See Haustrup, page 263107-1. 
Ullmann teaches nanoparticle formation by laser ablation, comprising creating a vaporized metal layer (gold aerosol, Table3, Ullmann) as a condensing cloud (“[t]he collision of primary particles at a high temperature early in the cooling process leads to coalescence. As the gas cools, coalescence ceases and colliding particles tend to form aggregates, which continue to grow by a cluster-cluster aggregation process.... The hot plasma expands into gas at room temperature. The cooling process is shown in a schematic diagram (Figure 4) showing the variation of temperature with time and the various stages of particle formation. In the first nanosecond the laser beam vaporizes some material.... When the temperature falls to the range below the boiling or sublimation point, nanoparticles begin to form.”, page 507 and Figure 4, reproduced below, Ullmann); and further controlling the fluence profile of the optical energy to control a size of metal nanoparticles (“[i]ncreasing pulse energy caused an increase in the aggregate size, primary particle size, and number concentration. Increasing pulse frequency caused the similar effects more pronounced”, page 3, Ullmann) created from the vaporized metal layer as the vaporized metal layer condenses (Figure 4, Ullmann) and forms metal nanoparticles (nanoparticles, Ullmann). Further, Ullmann explicitly teaches “[t]he experiments were carried out at room temperature and ambient pressure” (page 502). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the modification of Watkins and Haustrup to incorporate the teachings of Ullmann to create a vaporized metal layer as a condensing cloud: and further controlling the fluence profile of the optical energy to control a size of metal nanoparticles created from the vaporized metal layer as the vaporized metal layer condenses and forms metal nanoparticles. One skilled in the art would have been motivated to combine the references because doing so would be less hazardous than using metal organic compounds or compounds containing chlorine or fluorine. See Ullmann, page 2.

Regarding claim 13, the cited prior art references teach all of the limitations of claim 12, which claim 13 depends upon, as discussed above. Additionally, the cited prior art references teach controlling the fluence profile (ablation threshold fluence of the thin gold film θth, page 263107-2, Haustrup) of the laser beam (femtosecond laser source (Amplitudes S-Pulse), page 263107-1, Haustrup). 
However, the cited prior art references do not explicitly teach wherein controlling the fluence profile of the laser beam comprises controlling the fluence profile of a pulsed laser beam having pulses within a nanosecond range. 
Ullmann is directed toward nanoparticle formation by laser ablation. Ullmann teaches wherein controlling the fluence profile of the laser beam (adjusting the laser power, Fig. 2, reproduced below) comprises controlling the fluence profile of a pulsed laser beam having pulses within a nanosecond range (pulse duration of about 28ns, page 4 and Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watkins to incorporate the teachings of Ullmann to control the fluence profile of the laser beam comprises controlling the fluence profile of a pulsed laser beam having pulses within a nanosecond range. One skilled in the art would have been motivated to combine the references because doing so would be less hazardous than using metal organic compounds or compounds containing chlorine or fluorine. See Ullmann, page 2. 

Regarding claim 15, the cited prior art references teach all of the limitations of independent claim 12, which claim 15 depends upon, as discussed above. Additionally, (ablation threshold fluence of the thin gold film θth, page 263107-2, Haustrup) of the laser beam (femtosecond laser source (Amplitudes S-Pulse), page 263107-1, Haustrup). 
However, the current combination of the cited prior art references, as currently applied, do not explicitly teach wherein controlling the fluence profile of the laser beam comprises controlling the fluence profile of a pulsed laser beam having pulses within a femtosecond range. 
Haustrup is directed to the generation of metal nanoparticles and redeposition of nanoparticles onto a substrate. Haustrup teaches wherein controlling the fluence profile of the laser beam comprises controlling the fluence profile of a pulsed laser beam having pulses within a femtosecond range (500 fs, page 263107-1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Watkins to incorporate the teachings of Haustrup to controlling the fluence profile of the laser beam comprises controlling the fluence profile of a pulsed laser beam having pulses within a femtosecond range. One skilled in the art would have been motivated to combine the references because doing so would eliminate the need to use unwanted and hazardous chemicals. See Haustrup, page 263107-1. 

Regarding claim 16, the cited prior art references teach all of the limitations of independent claim 12, which claim 16 depends upon, as discussed above. Additionally, the cited prior art references teach wherein controlling the fluence profile of the laser beam (ablation threshold fluence of the thin gold film θth, page 263107-2, Haustrup). 
2 - 0.40J/cm2. 
Haustrup is directed to the generation of metal nanoparticles and redeposition of nanoparticles onto a substrate. Haustrup teaches controlling the fluence profile to between 0.20J/ cm2 - 0.40J/ cm2 (θNP (i.e., fluence) ranged from 0.2-0.9J/ cm2, page 263107-2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Watkins to incorporate the teachings of Haustrup to controlling the fluence profile to between 0.20J/ cm2 - 0.40J/ cm2. One skilled in the art would have been motivated to combine the references because doing so would eliminate the need to use unwanted and hazardous chemicals. See Haustrup, page 263107-1.

Regarding claim 19, Watkins discloses a system for forming a graded index (GRIN) (anti-reflective coating that has a graded transition in refractive index, paragraphs [0078] and [0097]) on a substrate (substrate (polyethylene terephthalate (PET) or glass), paragraph [0097]; the metal nanoparticles (“nanoparticles of interest are TiOz, CeO2, ZrO2, indium tin oxide (ITO), and metal chalcogenides, such as: lead sulfide (PbS), gallium phosphide (GaP), indium phosphide (InP), lead selenide (PbSe), lead telluride (PbTe), etc” (emphasis added), paragraph [0098]) being deposited (polar aprotic solvent or aqueous based composition (e.g., nanoimprinted), paragraph [0098], Watkins) on the substrate (substrate, paragraph [0097], Watkins) in a spatially controlled pattern (“[a]ny appropriate number of patterned nanostructure layers may be arranged (e.g., stacked, placed side by side, overlapping, etc.)”, paragraph [0082], Watkins) to form a GRIN surface (anti-reflective coating that has a graded transition in refractive index, paragraphs [0078] and [0097], Watkins) on the substrate (substrate, paragraph [0097], Watkins). )
However, Watkins does not explicitly disclose the system comprising: an optical energy generating system which generates optical energy in the form of a beam having a controlled fluence profile; the optical energy generating system configured to be controlled to: control the fluence profile of the beam, including both a power and a beam shape, to initiate melting of the metal layer, under an ambient condition, to ablate the metal layer, and to create a vaporized metal layer as a cloud above an upper surface of the substrate; and further controlling the fluence profile of the beam to modify a size and a distribution of metal nanoparticles created from the vaporized metal layer as the vaporized metal layer condenses and forms metal nanoparticles while the beam is being moved over the metal layer, the metal nanoparticles being deposited back on the upper surface of the substrate in a spatially controlled pattern to form a GRIN surface on the substrate.
Haustrup teaches a system for generating of metal nanoparticles and redeposition of nanoparticles onto a substrate, the system comprising: 
an optical energy generating system (femtosecond laser source (Amplitudes S-Pulse), page 263107-1, Haustrup) which generates optical energy in the form of a beam (laser) having a controlled fluence profile (ablation threshold fluence of the thin gold film θth,, page 263107-2, Haustrup); 
the optical energy generating system configured to be controlled to: 

further controlling the fluence profile of the beam to modify a size and a distribution of metal nanoparticles (the re-deposition of the nanoparticles implies that the fluence profile drops to allow the vaporized metal to condense into nanoparticles that are subsequently deposited onto the surface of the ablated craters, page 263107-2, Haustrup; “[v]alues for ØNP [i.e., fluence] ranged from 0.2-0.9 J/cm2 (UV), 0.3-1.3 J/cm2 (green), and 0.6-2.6 J/cm2 (IR)”, page 263107-2 and “[a]t UV, green, and IR wavelengths, 2ω0 was determined as 30.8±0.9µm, 33±1.0µm, and 50.8±3.4µm, respectively”, page 263107-2”. Examiner points out that within wavelength groupings (UV, green, or IR) there exists a range/variation of power values for nanoparticle formation, and “spatial shape in forming the beam” includes the size of the diameter of the beam. Examiner takes the position that Haustrup teaches controlling the fluence profile of optical energy applied to the metal layer, under an ambient condition (the operating conditions immediately surrounding ablated craters). Additionally, see Fig.2, Haustrup teaches “[t]he nanoparticles that re-deposited onto the horizontally orientated exposed surface of the ablated craters” (emphasis added) (page 263107-2). The Examiner takes the position that a person of ordinary skill in the art would have found it obvious that the vapor cloud would be above an upper surface of the substrate that is horizontally orientated.) created from the vaporized metal layer as the vaporized metal layer condenses and forms metal nanoparticles while the beam is being moved over the metal layer (“[t]he absorption of laser energy by a thin film results in a more homogeneous thermal distribution throughout the depth of the film”, page 263107-1; the re-deposition of the nanoparticles implies that the fluence profile drops to allow the vaporized metal to condense into nanoparticles that are subsequently re-deposited onto the surface of the ablated craters, page 263107-2. In addition, since the laser beam is used to vaporize the metal film, hence the laser beam will moving along the metal film and inherently the shape of the beam irradiate on the metal film will change during the movement.), the metal nanoparticles being deposited back on the upper surface of the substrate  (nanoparticles that are re-deposited onto the exposed surface of the ablated craters ,page 263107-2) in a spatially controlled pattern to form a GRIN surface on the substrate (As discussed above, Haustrup teaches “nanoparticles that re-deposited onto the horizontally orientated exposed surface of the ablated craters” (page 263107-2). Furthermore, Haustrup teaches “[a] 2mm line was scanned on the Au film at a scan speed of approximately 2000mm s"', which resulted in individually resolved craters” (page 263107-1). In view of the above, the Examiner asserts that a person of ordinary skill in the art would understand that Haustrup teaches a distribution of the metal nanoparticles (nanoparticles could, at least, be redeposited or distributed on a 2mm line where individual craters reside).)..
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watkins to incorporate the teachings of Haustrup to apply a metal layer to the substrate; controlling a fluence profile of optical energy forming a beam, which is applied to the metal layer, under an 
Ullmann teaches a method of nanoparticle formation by laser ablation, comprising creating a vaporized metal layer (gold aerosol, Table3, Ullmann) as a condensing cloud (“[t]he collision of primary particles at a high temperature early in the cooling process leads to coalescence. As the gas cools, coalescence ceases and colliding particles tend to form aggregates, which continue to grow by a cluster-cluster aggregation process.... The hot plasma expands into gas at room temperature. The cooling process is shown in a schematic diagram (Figure 4) showing the variation of temperature with time and the various stages of particle formation. In the first nanosecond the laser beam vaporizes some material.... When the temperature falls to the range below the boiling or sublimation point, nanoparticles begin to form.”, page 507 and Figure 4, reproduced below, Ullmann); and further controlling the fluence profile of the optical energy to control a size of metal nanoparticles (“[i]ncreasing pulse energy caused an increase in the aggregate size, primary particle size, and number concentration. Increasing pulse frequency caused the similar effects more pronounced”, page 3, Ullmann) created from the vaporized metal layer as the vaporized metal layer condenses (Figure 4, Ullmann) and forms metal nanoparticles (nanoparticles, Ullmann). Further, Ullmann explicitly teaches “[t]he experiments were carried out at room temperature and ambient pressure” (page 502). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the modification of Watkins and Haustrup to incorporate the teachings of Ullmann to create a vaporized metal layer as a condensing cloud: and further controlling the fluence profile of the optical energy to control a size of metal nanoparticles created from the vaporized metal layer as the vaporized metal layer condenses and forms metal nanoparticles. One skilled in the art would have been motivated to combine the references because doing so would be less hazardous than using metal organic compounds or compounds containing chlorine or fluorine. See Ullmann, page 2.

Regarding claim 20, the cited prior art references teach all of the limitations of independent claim 19, which claim 20 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the optical energy generating system comprises a laser (femtosecond laser source (Amplitudes SPulse), page 263107-1, Haustrup), and the beam comprises a laser beam (laser).

Claims 3, 7, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins in view of Haustrup and Ullmann and further in view of Non-Patent Literature titled “Comparison of ablation mechanisms at low fluence for ultrashort and short-pulse laser exposure of very thin molybdenum films on glass” (hereinafter Gupta). 
Regarding claim 3, the cited prior art references teach all of the limitations of claim 2, which claim 3 depends upon, as discussed above. Additionally, the cited prior (gold film, 263107-1, Haustrup) being ablated (ablation threshold fluence of the thin gold film θth, page 263107-2, Haustrup) by the laser beam (femtosecond laser source (Amplitudes S-Pulse), page 263107-1, Haustrup). 
However, the cited prior art references do not explicitly teach the metal layer is fully ablated by the laser beam. 
Gupta is directed toward ablation mechanisms at low fluence for ultrashort and short-pulse laser exposure. Gupta teaches wherein the metal layer is fully ablated (complete removal of a thin metal film from a glass substrate, Abstract, Gupta) by the laser beam (femtosecond lasers, Abstract, Gupta).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the modification of Watkins, Haustrup, and Ullmann to incorporate the teachings of Gupta to having the metal layer is fully ablated by the laser beam. One skilled in the art would have been motivated to combine the references because doing so would improve selective laser patterning which is required for instrument, computer, telecommunications, and television industries. See Gupta, page 2117.

Regarding claim 7, the cited prior art references teach all of the limitations of claim 5, which claim 7 depends upon, as discussed above. Additionally, the cited prior art references teach the predetermined duration of the pulses (500 fs, page 263107-1, Haustrup). 
However, the cited prior art references do not explicitly teach wherein the predetermined duration of the pulses is in a picosecond range. 
Gupta is directed toward ablation mechanisms at low fluence for ultrashort and short-pulse laser exposure. Gupta teaches wherein the predetermined duration of the pulses is in a picosecond range (ablation by pulsed laser sources such as ultrashort (femtosecond, picosecond), page 2117, Gupta). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the modification of Watkins, Haustrup, and Ullmann to incorporate the teachings of Gupta to have the predetermined duration of the pulses is in a picosecond range. One skilled in the art would have been motivated to combine the references because doing so would improve selective laser patterning which is required for computer, telecommunications, and television industries. See Gupta, page 2117.

Regarding claim 14, the cited prior art references teach all of the limitations of claim 12, which claim 14 depends upon, as discussed above. Additionally, the cited prior art references teach controlling the fluence profile (ablation threshold fluence of the thin gold film θth, page 263107-2, Haustrup) of the laser beam (femtosecond laser source (Amplitudes S-Pulse), page 263107-1, Haustrup). 
However, the cited prior art references does not explicitly teach wherein controlling the fluence profile of the laser beam comprises controlling the fluence profile of a pulsed laser beam having pulses within a picosecond range. 
Ullmann is directed toward nanoparticle formation by laser ablation. Ullmann teaches wherein controlling the fluence profile of the laser beam (adjusting the laser power, Fig. 2, reproduced below, Ullmann) comprises controlling the fluence profile of a (pulse duration of about 28ns, page 4 and Fig. 2, Ullmann).

    PNG
    media_image3.png
    402
    798
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watkins to incorporate the teachings of Ullmann to control the fluence profile of the laser beam comprises controlling the fluence profile of a pulsed laser beam having pulses within a nanosecond range. One skilled in the art would have been motivated to combine the references because doing so would be less hazardous than using metal organic compounds or compounds containing chlorine or fluorine. See Ullmann, page 2. 
However, the cited prior art references do not explicitly teach wherein controlling the fluence profile of the laser beam comprises controlling the fluence profile of a pulsed laser beam having pulses within a picosecond range. 
Gupta is directed toward ablation mechanisms at low fluence for ultrashort and short-pulse laser exposure. Gupta teaches wherein the predetermined duration of the (ablation by pulsed laser sources such as ultrashort (femtosecond, picosecond), page 2117, Gupta). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Watkins to incorporate the teachings of Gupta to control the fluence profile of the laser beam comprises controlling the fluence profile of a pulsed laser beam having pulses within a picosecond range. One skilled in the art would have been motivated to combine the references because doing so would improve selective laser patterning which is required for computer, telecommunications, and television industries. See Gupta, page 2117.

Regarding claim 17, the cited prior art references teach all of the limitations of claim 12, which claim 17 depends upon, as discussed above. Additionally, the cited prior art references teach the metal layer (gold film, 263107-1, Haustrup) being ablated (ablation threshold fluence of the thin gold film θth, page 263107-2, Haustrup) by the laser beam (femtosecond laser source (Amplitudes S-Pulse), page 263107-1, Haustrup). 
However, the cited prior art references does not explicitly teach wherein the laser fluence profile is controlled to completely ablate the metal layer. 
Gupta is directed toward ablation mechanisms at low fluence for ultrashort and short-pulse laser exposure. Gupta teaches wherein the metal layer is fully ablated (complete removal of a thin metal film from a glass substrate, Abstract, Gupta) by the laser beam (femtosecond lasers, Abstract, Gupta). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Watkins to 

Regarding claim 18, the cited prior art references teach all of the limitations of independent claim 12, which claim 18 depends upon, as discussed above. Additionally, the cited prior art references teach wherein controlling the laser fluence profile comprises controlling the laser fluence profile (ablation threshold fluence of the thin gold film θth, page 263107-2, Haustrup) to initially apply sufficient energy to fully ablate a 20nm thick metal layer (gold films with a thickness of 20nm, page 263107-1, Haustrup). 
However, the cited prior art references teach does not explicitly teach fully ablating a metal layer.
Gupta is directed toward ablation mechanisms at low fluence for ultrashort and short-pulse laser exposure. Gupta teaches fully ablating a metal layer (complete removal of a thin metal film from a glass substrate, Abstract, Gupta). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Watkins to incorporate the teachings of Gupta to fully ablating a metal layer. One skilled in the art would have been motivated to combine the references because doing so would improve selective laser patterning which is required for computer, telecommunications, and television industries. See Gupta, page 2117.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Applicant argues:
Watkins does not suggest, in any way, a completely different approach to forming a graded index surface which involves ablating a metal layer to form a vaporized cloud of metallic nanoparticles that are controlled in both dimension and distribution, by controlling the fluence and shape of a beam performing the ablation, to create the cloud of nanoparticles; nor has indicated any particularly obvious shortcomings in this reference that would likely have motivated one of skill in this art to take a completely different approach of ablating a metal layer to form a cloud of nanoparticles using an optical beam, and then redepositing the cloud of nanoparticles on a surface to form a graded index surface. Haustrup does not teach modifying a fluence of the optical energy applied to the metal layer in a controlled way to modify the size and distribution of nanoparticles formed in a cloud above the surface. Ullmann does not suggest that the fluence of the beam, which includes the shape of the beam, is being modified as the beam is moving over the metal surface.

Examiner respectfully response:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this case, Watkins teaches a method for forming a graded index on a substrate comprising applying a metal layer to an upper surface of the substrate, and using laser processing in the method, Haustrup teaches a method comprising a applying a metal layer to an upper surface of the substrate, controlling the fluence of the laser beam including vaporized the meal layer. Since applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, it would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the method of Watkins with controlling a fluence profile of optical energy forming a beam, which is applied to the metal layer, under an ambient condition, to substantially ablate the metal layer to create a vaporized metal layer, and wherein controlling the fluence profile includes controlling both a power and spatial shape in forming the beam, and a distribution of the metal nanoparticles as taught in Haustrup, in order to eliminate the need to use unwanted and hazardous chemicals. See Haustrup, page 263107-1.
Ullmann, as an evidential reference, teaches a method of nanoparticle formation by laser ablation, comprising creating a vaporized metal layer as a condensing cloud, to explicitly teach the limitation of “to create a vaporized the metal layer as a condensing cloud”. Since combining prior art elements according to known methods to yield predictable results, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the modification of Watkins and Haustrup to incorporate the teachings of Ullmann to create 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/           Examiner, Art Unit 3761  

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761